Title: To Thomas Jefferson from James Davidson, 12 January 1807
From: Davidson, James
To: Jefferson, Thomas


                        
                            Jan 12th. 07—
                        
                        Mr Davidson presents his compliments to Mr. Jefferson, and has the pleasure to acknowledge the receipt of
                            his communication of this day—
                        The overdrawing was not considered of sufficient importance to trouble Mr Jefferson about, until his
                            Bankbook was settled, which would then satisfy both parties of the accuracy of their accounts.
                        Mr Davidson returns Mr J’s note for Mr Coles endorsement, it will be in time tomorrow.
                    